Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001124
                                                      23-JAN-2013
                                                      02:04 PM


                          SCPW-12-0001124

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                vs.

               CHRISTOPHER LEE SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                        (CR. NO. 04-1-1534)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of petitioner Christopher Lee

Slavick’s petition for a writ of prohibition, which was filed on

December 28, 2012, and the record, it appears that petitioner

fails to demonstrate a clear and indisputable right to the

requested relief and a lack of alternative means to obtain such

relief.   See Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237,

241, 580 P.2d 58, 62 (1978) (a writ of prohibition is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is not intended to
supersede the legal discretionary authority of the trial courts,

cure a mere legal error or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, January 23, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2